              Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 1 of 8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA




     (In the space above enter the full name(s) of the plaintiff(s).)


                            - against -

                                                                                      COMPLAINT
                                                                                 Jury Trial: D Yes      D No

                                                                                               (check one)




(In the space above enter the full name(s) of the defendant(s). If you
cannotfit the names of all of the defendants in the space provided,
please write "see attached" in the space above and attach an
additional sheet ofpaper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part l Addresses should not be included here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. If you are presently in custody, include your identification
            number and the name and address of your current place of confinement. Do the same for any additional
            plaintiffs named. Attach additional sheets of paper as necessary.


Plaintiff            Name
                     Street Address
                     County, City
                     State & Zip Code
                     Telephone Number


Rev. 10/2009
                Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 2 of 8


B.        List all defendants. You should state the full name of the defendants, even if that defendant is a government
          agency, an organization, a corporation, or an individual. Include the address where each defendant can be
          served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
          Attach additional sheets of paper as necessary.

Defendant No. 1
                                      Street Address---~~~~~~~~~~~:::=:__ _ _ _ __
                                      County, City _ _ _ _ _-"---------~.---=-------
                                       State & Zip Code --------'~'--'"·t,,"-':x;"'"'~=-------SL..-_ _ _ _ _ _ _ _ __


Defendant No. 2                       Name                J.}
                                                      M{oftl. {             }~,'/.v
                                      Street _A_d_d-re_s_s---~--~-~~~.........
                                                                                               A~\/
                                                                                  /----Y---~-tt..-------,(r------
                                                        --------------=-----.-----------
                                       County, City _ _ _ _ _ _ _              U_'i.....,SC......"-'-1--A-'"~"'....1..------
                                       State & Zip Code   ----~~P_l-__,___________
Defendant No. 3                        Name
                                       Street Address
                                                                        uf- Jjp>!,.,,_,(,._,,J             >~l ~
                                                        ------------------------
                                       County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                       State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Defendant No. 4                        Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                       Street Address
                                                        ------------------------
                                       County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                       State & Zip Code _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




II.        Basis for Jurisdiction:

Federal courts are courts oflimitedjurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A.         What is the basis for federal court jurisdiction? (check all that apply)
           Q Federal Questions                   Q Diversity of Citizenship


B.         If the basis for jurisdiction is Federal Questio
                               J:I\ v, 1 ,\,111.


 Rev. 10/2009                                            -2-
                        Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 3 of 8




            C.      If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                     Plaintiff(s) state(s) of citizenship _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                     Defendant(s) state(s) of citizenship _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            Ill.     Statement of Claim:

            State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
            complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
            include further details such as the names of other persons involved in the events giving rise to your claims. Do not
            cite any cases or statutes. If you intend to allege a number ofrelated claims, number and set forth each claim in a
            separate paragraph. Attach additional sheets of paper as necessary.

            A.       Where did the events giving rise to your claim(s) occur? __H~E>_IM.~L-j-4--~w-~--'-11--=-J-+---------




            B.       What date and apprnxhnate time d;d the ovenls g;ving rise to yom claun(s) occm?           ~I 1 Z,t}( '{_
                                                                                                      ~I~~ ~\,.ul ~~
                                                                                                           7

  What
happened
 to you?




 Who did
  what?




   Was
 anyone
   else
involved?




Who else
saw what
happened?
                Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 4 of 8




IV.       Injuries:


If you sustained injuries related to the events alle ed above, describe them and state what medical treatment, if any,
you required and received. -----'"-----"-,.J._=-:'---'...._..___..L...:"--=~--"'"L.:::...f-=-....:=..;;-+--.--\a,_,_..___.,...,...'-L-"+----




V.         Relief:


State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.




 Rev. 10/2009                                                   -4-
               Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 5 of 8




I declare under penalty of perjury that the foregoing is true and correct.


Signed this    J1___ day of _ _ _ _ _ _~-~---_ _ _ _ _ , 20 i..O .


                                             Signatu,e of Plaintiff       ~
                                             Mailing Address          3o r ¥. kt,.             t


                                                                   . ~MAI= 12 IS-                  ('i'ft2 3
                                                                          foJ• $°3(-72..""'
                                             Telephone Number
                                             Fax Number (ifyou have one),
                                             E-mail Address               J2\. {.,,fd.~tu,
                                                                                                          z  <;,;, ,_


Note:    All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
         provide their inmate numbers, present place of confinement, and address.


For Prisoners:

I declare under penalty of perjury that on this~ day of           l'\/rR.                  20 't.O , I am delivering
this complaint to prison authorities to be mailed to the Clerk's Office of the United States District Court for the
Eastern District of Pennsylvania.




                                                                          ~
                                                 Signature of P l a i n t i f f : - ~ - ~ - - - - - - - - - - - - -
                                                       Inmate Number
                                                                       ------~---------




Rev. 1012009                                         -5-
         Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 6 of 8



                                Important Privacy Notice


Federal Rule of Civil Procedure 5.2 prohibits litigants in a non-habeas proceeding from
submitting documents that contain personal information. Unless the Court orders otherwise,
personal identifying information in Court filings must be limited as follows:

• Social security numbers, taxpayer-identification numbers, and financial account numbers
must include only the last four digits (e.g., xxx-xx-1234)

• Birth dates must include the year of birth only (e.g., xx/xx/2000)

• Names of persons under the age of 18 must be indicated by initials only (e.g., A.B.)

You are responsible for protecting the privacy of this information in your filings. If your
documents, including attachments, contain any information that does not comply with this rule,
please black out that information before sending your documents to the Court.
                                                                     UNITED STATES DISTRICT COURT
                                 Case 2:20-cv-01506-GEKP    Document
                                              FOR THE EASTERN          1 PENNSYLVANIA
                                                              DISTRICT OF Filed 03/19/20 Page 7 of 8
                                                                              DESIGNATION FORM
                        (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Addn:ss of Plaintiff:                           J~ r'" ~ /                       AIJC,,.            do/ ..... lvf' f)B JC, 7tJ 3
:::::::MemorT~~/P- ~~DfL, k~                                                       J                         - ;

RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ _ _ _ _ _ __                              Judge: _ _ _ _ _ _ _ _ _ _ _ _ __                           Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year
       previously terminated action in this court?
                                                                                                                                    Yes~                   No   •
2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
       pending or within one year previously terminated action in this court?
                                                                                                                                    Yesg)                  No   •
3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                               YesD                   No~
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
       case filed by the same individual?
                                                                                                                                    Yes~                   No   •
I certify that, to my knowledge, the within case                                          ed to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: _              __,.{_i~lti~/b...,....-f'..~_4)
                                               _ _ __
                                                                                                                                                Attorney LD. # (if applicable)


CIVIL: (Place a ✓ in one category only)

A.             Federal Question Cases:                                                           B.     Diversity Jurisdiction Cases:


••     1.      Indemnity Contract, Marine Contract, and All Other Contracts                     •       l.   Insurance Contract and Other Contracts

 ••
       2.
       3.
               FELA
               Jones Act-Personal Injury
                                                                                                   ••   2.
                                                                                                        3.
                                                                                                             Airplane Personal Injury
                                                                                                             Assault, Defamation
       4.      Antitrust                                                                        ••      4.   Marine Personal Injury

B      5.
       6.
               Patent
               Labor-Management Relations                                                        ••     5.
                                                                                                        6.
                                                                                                             Motor Vehicle Personal Injury
                                                                                                             Other Personal Injury (Please specify): _ _ _ _ _ _ _ _ __

~
       7.      Civil Rights                                                                             7.   Products Liability
       8.
       9.
               Habeas Corpus
               Securities Act(s) Cases
                                                                                                  ••    8.   Products Liability- Asbestos

B      10.     Social Security Review Cases
                                                                                                        9.   All other Diversity Cases
                                                                                                             (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•      11.     All other Federal Question Cases
               (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                 ARBITRATION CERTIFICATION
                                                       (The effect of this certification is to remove the case from eligibility for arbitration.)


                                  tJ,.,, ~""1                   ,-       of reoo,-d o, pro" plwnfill; do h=by ,emfj-,


      [l]      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of$150,000.00 exclusive of interest and costs:


      •        Relief other than monetary damages is sought.


 DATE: _                 . . . . lrl~tti....A~UJ
                     _._l'r.                  ____                                     Sign here if applicable
                                                                              Attorney-at-Law I Pro Se Plaintiff

 NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 Civ. 609 (5/2018)
           Case 2:20-cv-01506-GEKP Document 1 Filed 03/19/20 Page 8 of 8

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                            CMLACTION

                           v.
                                                                            NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 .2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special                 ~
    management cases.)                                                                              l..{'J

 (f) Standard Management- Cases that do not fall into any one of the other tracks.                  ( )



)c
 Date
     ,~~ll<         2.-0
                                                                        Attorney for



 Telephone                          FAX Number                           E-Mail Address


 (Civ. 660) 10/02
